DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 5/14/2021 is acknowledged.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/12/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 12 is objected to because of the following informalities:  Claim 12 recites in part “the multiband patch antenna according to any claim 1, wherein…”  “Any claim 1” appears to be a typo.  The Examiner suggests deleting “any”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term "moderate" in claim 6 is a relative term which renders the claim indefinite.  The term "moderate" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Thus one of ordinary skill in the art is not reasonably apprised of the scope of the claim.  Dependent claim 7 does not clarify and is likewise rejected.

Claim Interpretation
 	Examiner’s note - Regarding the recitation that an element is ‘configured to’ perform a function, it is the position of the office that such limitations are not positive structural limitations, and thus, only require the ability to so perform.  In this case the prior art applied herein is construed as at least possessing such ability.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 


Claim 1-7, 10-11, 14-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mumci et al., (WO 2014/036302) – of record – hereinafter Mumci, in view of Chen et al., (US 2014/0210678), hereinafter Chen.

Regarding claim 1 Mumci discloses a multiband patch antenna comprising: a substrate layer (Fig. 3A, at 12) having a first surface and a second surface, a base element (Fig. 3A, at 14) on the first surface of the substrate layer, a multi-resonance patch element (Fig. 3A, at 18) on the second surface of the substrate layer, the multi-resonance patch element comprising a pattern of outward extending resonance formations (Fig. 3A, at 18 shows a pattern of outward extending resonance formations), and at least two proximity feed elements (Fig. 3A, at 26; see also Fig. 1C, at “Coax Feed”) configured for connection to a multiband hybrid coupler circuit (page 13, line 19) and extending within the substrate layer from the first surface to the second surface (Fig. 3A, at 26 the outlines extend into substrate 12; page 13, lines 11-21), 
Mumci does not explicitly disclose wherein the multi-resonance patch element is configured to leave areas where the at least two proximity feed elements extend to the second surface uncovered by the multi-resonance patch element. 
Chen discloses wherein the multi-resonance patch element is configured to leave areas where the at least two proximity feed elements extend to the second surface uncovered by the multi-resonance patch element (Fig. 1b, at 106).



    PNG
    media_image1.png
    438
    668
    media_image1.png
    Greyscale


 	Regarding claim 2 Mumci further discloses the multiband patch antenna according to claim 1, wherein the multi-resonance patch element is symmetrically shaped to cover only a part of the second surface to provide the at least one uncovered area where the at least two proximity feed elements extend to the second surface (Fig. 3A, at 18, 20, and 26).



 	Regarding claim 4 Mumci further discloses the multiband patch antenna according to claim 1, wherein the multi-resonance patch element comprises cut-outs configured to leave parts of the second surface uncovered (Fig. 3A, at area between loops 18 and 20).

 	Regarding claim 5 Mumci further discloses the multiband patch antenna according to claim 4, wherein the periphery of the multi-resonance patch element substantially coincides with the periphery of the substrate element and the cut-outs provide uncovered areas within the periphery of the substrate element where the at least two proximity feed elements extend to the second surface. 
  	Chen discloses herein the periphery of the multi-resonance patch element substantially coincides with the periphery of the substrate element and the cut-outs provide uncovered areas within the periphery of the substrate element where the at least two proximity feed elements extend to the second surface (Fig. 1a and 1b, at 106 and 112).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Mumci in accordance with the teaching of Chen regarding feeds for antennas in order to have a dual-band, wide bandwidth that allows for a smaller sized antenna design (Chen, paragraph 0005).



    PNG
    media_image2.png
    604
    855
    media_image2.png
    Greyscale




Regarding claim 6 Mumci as best understood further discloses the multiband patch antenna according to claim 1, wherein the substrate layer comprises a cylindrical or a rectangular substrate element (e.g. Fig. 3A, at 12 is rectangular) of dielectric material with moderate relative permittivity (page 14, lines 10-11).

 	Regarding claim 7 Mumci as best understood further discloses the multiband patch antenna according to claim 6, comprising a circular multi-resonance patch element with a radius that is smaller than the radius of the cylindrical substrate element or smaller or the same as the length of the side of 

 	 Regarding claim 10 Mumci further discloses the multiband patch antenna according to claim 1, wherein the at least two proximity feed elements are located on lines extending between two outwardly extending formations of the multi-resonance patch element (Fig. 3A, at 26).

 	Regarding claim 11 Mumci further discloses the multiband patch antenna according to claim 1, wherein the at least two proximity feed elements comprise pins and landing pads at the ends of the pins that extend to the second surface, wherein the landing pads have circular (e.g., Fig. 3A, at 26), elliptical, rectangular, and/or concave shape.

 	Regarding claim 14 Mumci further discloses the multiband patch antenna according to claim 1, configured to operate at least in two of L1, L2, L5a, L5b, L6, RTK-L, and L-band RTK correction service bands (e.g., page 6, lines 5-7).

 	Regarding claim 15 Mumci further discloses the multiband patch antenna according to claim 1, wherein the pattern of outward extending resonance formations comprise meandering lines configured to provide a star shaped formation and/or a snowflake shaped formation and/or arrow headed asterisk shaped formation (Fig. 3A, at 18).

Regarding claim 17 Mumci discloses a method for receiving radio frequency signals in multiple bands by a multiband patch antenna comprising a substrate layer (Fig. 3A, at 12) having a first surface and a second surface, the method comprising exciting a multi-resonance patch element on the second 
Mumci does not explicitly disclose wherein areas of the multi-resonance patch element where the at least two proximity feed elements extend to the second surface are uncovered by the multi-resonance patch element.
Chen discloses wherein areas of the multi-resonance patch element where the at least two proximity feed elements extend to the second surface are uncovered by the multi-resonance patch element (Fig. 1b, at 106).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Mumci in accordance with the teaching of Chen regarding feeds for antennas in order to have a dual-band, wide bandwidth that allows for a smaller sized antenna design (Chen, paragraph 0005).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Mumci in view of Chen as applied to claim 1 above, and further in view of Utagawa et al., (US 2013/0088398), hereinafter Utagawa.

Regarding claim 8 Mumci as modified by Chen does not explicitly disclose the multiband patch antenna according to claim 1, wherein the substrate layer comprises ceramic material with relative permittivity from 9.2 to 20.0. 
 	Utawaga discloses wherein the substrate layer comprises ceramic material with relative permittivity from 9.2 to 20.0 (paragraph 0050).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Mumci in accordance with the teaching of Utagawa regarding ceramic materials for antennas in order to achieve a desired radiation efficiency for the antenna (Utagawa, paragraph 0050) as well as a target frequency (Utagawa, paragraph 0051).

 	Regarding claim 9 Mumci as modified by Chen does not disclose the multiband patch antenna according to claim 8, wherein the substrate layer comprises ceramic material with relative permittivity in the order of 9.5.
 	Utagawa discloses wherein the substrate layer comprises ceramic material with relative permittivity in the order of 9.5 (paragraph 0050).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Mumci in accordance with the teaching of Utagawa regarding ceramic materials for antennas in order to achieve a desired radiation efficiency for the antenna (Utagawa, paragraph 0050) as well as a target frequency (Utagawa, paragraph 0051).

 Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mumci in view of Chen as applied to claim 1 above, and further in view of Feller et al., (US 2012/0186073), hereinafter Feller.

Regarding claim 12 Mumci as modified by Chen does not explicitly disclose the multiband patch antenna according to any claim 1, wherein the base element comprises a printed circuit board configured to provide the multiband hybrid coupler circuit.
 	Feller discloses wherein the base element comprises a printed circuit board (Fig. 1, at 8; paragraph 0030) configured to provide the multiband hybrid coupler circuit (Fig. 1, at 10; paragraph 0030).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Mumci in accordance with the teaching of Feller regarding PCBs with hybrid coupler circuits for antennas in order to provide a cost-effective manufacturing technique for an antenna (Feller, paragraph 0013).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Mumci in view of Chen as applied to claim 1 above, and further in view of Wloczysiak (US 2016/0352374), hereinafter Wloczysiak.

 	Regarding claim 13 Mumci further discloses the multiband patch antenna according to claim 1, wherein the multiband hybrid coupler circuit comprises a dual-band (page 13, line 19) or a wideband hybrid coupler.
 	Mumci does not explicitly disclose a diplexer between different bands, at least one surface acoustic wave (SAW) filter, at least one low-noise amplifier (LNA) and a combiner.
 	Wloczysiak discloses a diplexer (paragraph 0059 “diplexer”) between different bands, at least one surface acoustic wave (SAW) filter (paragraph 0061 “SAW filter”), at least one low-noise amplifier (LNA) (paragraph 0057 “LNA”) and a combiner (paragraph 0062 “combiner”).
.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Mumci in view of Chen as applied to claim 1 above, and further in view of Watada et al., (US 2002/0190903), hereinafter Watada.

 	Regarding claim 16 Mumci as modified by Chen does not explicitly disclose the multiband patch antenna according to claim 1, wherein the multi-resonance patch element comprises at least one fine-tuning formation.
 	Watada discloses wherein the multi-resonance patch element comprises at least one fine-tuning formation (paragraph 0085).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Mumci in accordance with the teaching of Watada regarding tuning materials for antennas in order to make resonance frequency changes to the antenna by using resonance tuning pattern portions (Watada, paragraph 0085) which provide a compact meander antenna whose resonance frequency can be tuned easily, and with which adaptation to ground bases of various sizes is possible, while it is possible to adjust variations of the resonance frequency occurring due to manufacturing variations to a level that is usable with respect to the target resonance frequency, as well as to provide a method for tuning the resonance frequency (Watada, paragraph 0010).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The ISR filed with the IDS on 9/12/2019 contain references that anticipate the current application.  Chen is cited by the ISR as a primary reference for rejecting the current application.  The Chen and Mumci references can be interpreted, combined, and applied in more than one way to reject the current application.  The Examiner highly suggests reviewing the ISR submitted by Applicant.
 	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. 
	Applicant, in preparing the response, should consider fully the entire reference aspotentially teaching all or part of the claimed invention, as well as the context of thepassage as taught by the prior art or disclosed by the Examiner. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E LOTTER whose telephone number is (571)270-7422.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/DAVID E LOTTER/Examiner, Art Unit 2845